FORM 6-KSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16of the Securities Exchange Act of 1934 For the month of July, 2017 UNILEVER N.V. (Translation of registrant's name into English) WEENA 455, 3013 AL, P.O. BOX 760, 3000 DK, ROTTERDAM, THE NETHERLANDS(Address of principal executive offices)Indicate by check mark whether the registrant files or will file annual reportsunder cover Form 20-F or Form 40-F.Form 20-FX Form 40-FIndicate by check mark if the registrant is submitting the Form 6-K in paperas permitted by Regulation S-T Rule 101(b)(1):Indicate by check mark if the registrant is submitting the Form 6-K in paperas permitted by Regulation S-T Rule 101(b)(7):Indicate by check mark whether the registrant by furnishing the informationcontained in this Form is also thereby furnishing the information to theCommission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes No .XIf "Yes" is marked, indicate below the file number assigned to the registrantin connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference.Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILEVER N.V. /S/ T E LOVELLByT E LOVELLSECRETARY Date: 27 July 2017 EXHIBIT INDEX EXHIBIT NUMBEREXHIBIT DESCRIPTION 99Notice to Euronext Amsterdam dated 27th July, 2017
